UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-8020



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MAURICE ANTHONY KING,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-02-402)


Submitted:   February 9, 2005          Decided:     February 17, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Anthony King, Appellant Pro Se. Olivia N. Hawkins, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maurice   A.   King   appeals   the   district   court’s   order

denying his motion for production of transcripts at government

expense. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis

on appeal, we affirm on the reasoning of the district court.           See

United States v. King, No. CR-02-402 (E.D. Va. Dec. 2, 2004).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -